Citation Nr: 0933751	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-24 969	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 22, 2008, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for residuals of a laceration of the scalp should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a July 22, 2008, decision of the Board that 
denied entitlement to service connection for posttraumatic 
stress disorder (PTSD) should be revised or reversed on the 
grounds of CUE.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to 
September 1957 and from June 1958 until December 1958.  He 
also had service with the Army National Guard of the 
Commonwealth of Puerto Rico.

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in a July 22, 
2008, Board decision that denied entitlement to service 
connection for residuals of a laceration of the scalp and 
PTSD.


FINDINGS OF FACT

1.  In a July 22, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
residuals of a laceration of the scalp.

2.  In a July 22, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

3.  The correct facts, as they were known at the time of the 
July 22, 2008, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSIONS OF LAW

1.  The July 22, 2008, Board decision denying entitlement to 
service connection for residuals of a laceration of the scalp 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2008).

2.  The July 22, 2008, Board decision denying entitlement to 
service connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

At the outset, the Board notes that VA's duties to notify and 
assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

II.  Service Connection for Residuals of a Laceration of the 
Scalp

Here, the Veteran alleges that the Board incorrectly 
determined that service connection was not warranted for his 
claimed residuals of a laceration of the scalp.  
Specifically, he asserts that post-service treatment records 
dated in 1970 and 1973 documented a scar on the left frontal 
area of his head and that his October 2005 VA scars 
examination, which revealed no objective evidence of a scar, 
was improperly conducted.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Here, with respect to the Veteran's scalp laceration claim, 
as the Board observed in the July 22, 2008, decision, service 
treatment records confirmed he sustained a laceration to the 
head in July 1953.  The wound was cleaned and stitched at 
that time and the stitches were removed in August 1953.  
However, a June 1957 examination performed in connection with 
the Veteran's separation from service noted no identifying 
scars.  While an undated examination performed in connection 
with the Veteran's release from active duty indicated he had 
identifying body marks, scars or tattoos, it did not describe 
the location or characteristics of such marks.  

Although treatment records directly after service, including 
VA examinations dated in August 1970 and November 1973, noted 
the presence of a small scar on the frontal area of the left 
scalp, current medical evidence fails to demonstrate any 
residual condition from this injury.  For instance, the 
Veteran was afforded a VA scars examination in October 2005 
to ascertain whether or not there were any residuals of the 
head injury during service.  The examiner reviewed the 
medical records and noted the Veteran complained of a 
shrapnel fragmentation wound with pain, no skin breakdown and 
bumps on the scar.  Clinical examination, however, reflected 
no objective evidence of a scar on the head.  The examiner 
explained that although there was evidence of a head 
laceration with sutures in 1953, the scar examination was 
negative.  

The Board also noted that in a September 2004 notice of 
disagreement concerning a 
separate claim, the Veteran alleged that his wound in service 
resulted in vertigo, dizziness, nausea and headaches.  
However, the Board concluded that, even assuming the symptoms 
could be considered the current disability, service 
connection was not otherwise warranted as there was no 
competent evidence of a nexus between the nausea, vertigo, 
dizziness, headaches and pain and the head injury during 
service.

As mentioned above, the Veteran alleges CUE in the Board's 
July 22, 2008, decision, on the basis that the post-service 
treatment records dated in 1970 and 1973 documented a scar on 
the left frontal area of his head and that his October 2005 
VA scars examination, which revealed no objective evidence of 
a scar, was conducted improperly.

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).  

As the Board noted in the July 22, 2008, decision, although 
service treatment records confirmed he sustained a laceration 
to the head in July 1953 and VA examinations dated in August 
1970 and November 1973 noted the presence of a small scar on 
the frontal area of the left scalp, clinical examination in 
October 2005 reflected no objective evidence of a scar on the 
head.

At the time of the July 22, 2008, Board decision, the laws 
and regulations governing entitlement to service connection 
were essentially the same as now.  In that decision, the 
Board stated the law and regulations provided that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease contracted in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303, and that if there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
Board further noted that in the absence of evidence of a 
current disability there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board reiterates that the October 2005 VA scars 
examination reflected no objective evidence of a scar on the 
head.  The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.    

In light of the foregoing, the Board finds that the Veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on July 22, 
2008, and has not shown that, but for incorrect application 
of statutory or regulatory provisions, the outcome of the 
claim would have been manifestly different.  Accordingly, the 
Board concludes that there was no CUE in the July 22, 2008, 
Board decision denying entitlement to service connection for 
residuals of a laceration of the scalp.

III.  Service Connection for PTSD

The Veteran also alleges that the Board incorrectly 
determined that service connection was not warranted for his 
claimed PTSD.  Specifically, he asserts that he served in a 
combat zone in Korea from May 1953 to June 1954 and, 
therefore, his statements with respect to stressors should be 
presumed to have occurred.  

In its July 22, 2008, decision, the Board did not reach the 
question of whether the Veteran sustained an in-service 
stressor, as the preponderance of the competent medical 
evidence did not indicate that he had a diagnosis of PTSD.  
In reaching this conclusion, the Board relied on a November 
2005 VA PTSD examination, at which time the Veteran denied 
prior hospitalization or the prescription of any psychiatric 
medications.  Mental status examination reflected the Veteran 
was clean, neatly dressed and groomed.  He was described as 
cooperative and pleasant.  He was alert in all spheres.  His 
mood was described as euthymic and affect was full.  
Concentration and memory were good.  Speech was clear and 
coherent.  The Veteran was not hallucinating and was not 
suicidal or homicidal.  Insight and judgment were described 
as fair.  He retained good impulse control and there was no 
evidence of impairment of thought process or communication.  
He maintained personal hygiene was able to perform activities 
of daily living.  No ritualistic or obsessive behavior was 
noted.  No panic attacks, depression, anxiety attacks or 
sleeping impairment other than that caused by pain were 
noted.  The examiner concluded that there was no psychiatric 
disorder and specifically found the Veteran did not meet the 
DSM-IV stressor criteria for PTSD.

Additionally, the Board noted that private and VA medical 
records also failed to diagnose PTSD.  The only record which 
suggested a diagnosis was a February 2006 VA outpatient 
treatment record which indicated the Veteran had a positive 
PTSD screening test.  This same record indicated that the his 
main worry was related to his medical condition and he was 
ultimately found to not meet the criteria for PTSD clinic.  
The fact that the Veteran had a positive PTSD screening does 
not constitute evidence of a credible diagnosis of PTSD, 
since there is no indication that the screening complied with 
the DSM-IV.   

As mentioned above, the Veteran alleges CUE in the Board's 
July 22, 2008, decision, on the basis that he served in a 
combat zone in Korea from May 1953 to June 1954 and, 
therefore, his statements with respect to stressors should be 
presumed to have occurred.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).  

As the Board noted in the July 22, 2008, decision, the 
preponderance of the competent medical evidence does not 
indicate a diagnosis of PTSD.

At the time of the July 22, 2008, Board decision, the laws 
and regulations governing entitlement to service connection 
for PTSD were essentially the same as now.  In that decision, 
the Board stated the law and regulations provided that 
service connection for PTSD required medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The Board reiterates that the November 2005 VA PTSD examiner 
concluded that the Veteran did not meet the DSM-IV stressor 
criteria for PTSD.  The Board finds that the examination was 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.    

In light of the foregoing, the Board finds that the Veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on July 22, 
2008, and has not shown that, but for incorrect application 
of statutory or regulatory provisions, the outcome of the 
claim would have been manifestly different.  Accordingly, the 
Board concludes that there was no CUE in the July 22, 2008, 
Board decision denying entitlement to service connection for 
PTSD.







ORDER

The Veteran's motion to revise or reverse the July 22, 2008, 
Board decision that denied his claim of entitlement to 
service connection for residuals of a laceration of the scalp 
is denied.

The Veteran's motion to revise or reverse the July 22, 2008, 
Board decision that denied his claim of entitlement to 
service connection for PTSD is denied.



                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



